Citation Nr: 0811132	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with his lung cancer claim, the RO has 
conceded that the veteran spent 2 weeks in Vietnam unloading 
supplies from his ship.  

In March 2003, the Center for Unit Records Research (now the 
U. S. Army and Joint Services Records Research Center) 
informed the RO that it had discontinued research on behalf 
of the U. S. Marine Corp (USMC) and such research was now 
being done by the USMC Historical Center, Washington Navy 
Yard, 1254 Charles Morris Street, S.E., Washington, D.C., 
20374-5040.  There is no record of follow-up by the RO.  The 
agency of original jurisdiction should again attempt to 
verify the veteran's claimed stressors.  

The veteran was examined for PTSD in January 2004 and PTSD 
was diagnosed; however, the report is extremely vague as to 
the actual stressor.  The veteran had reported guarding a 
small ammunition dump in Vietnam for 2 weeks.  He said that 
he had dreams and woke up screaming and fighting at nights 
since then.  He also stated that he had recurring dreams that 
he was still in service and asking and trying to get out.  It 
is not clear from the report exactly what experience the 
examiner considered to be traumatic: being in service, doing 
guard duty in Vietnam, or some other incident.  

In June 2004, the veteran's treating VA psychiatrist, J. S., 
M.D., stated that she concurred with a diagnosis of PTSD.  
But, she referred to a completely different stressor, 
involving the killing of civilians.  That has not been 
verified.  

It is significant that another examiner diagnosed a 
generalized anxiety disorder in February 2004.  

The lack of a confirmed stressor and differing diagnoses make 
further development desirable.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
list his claimed stressors.  
Thereafter, the AOJ should ask the USMC 
Historical Center to verify the claimed 
stressors.  

2.  The veteran should be scheduled for 
a VA mental examination, by a 
psychiatrist who has not previously 
examined him.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Psychological testing and 
any other tests or studies needed to 
respond to the following questions 
should be done.  The examiner should 
provide complete explanation in 
response to the following:

a.  What are, at least as likely as 
not, the veteran's current correct 
psychiatric diagnoses?  

b.  If PTSD is diagnosed, the examiner 
should specify the stressors on which 
the diagnosis is based.  

c.  If PTSD is not diagnosed, the 
examiner should explain why that 
diagnosis is not appropriate, 
specifying which criteria are not met.  

d.  The examiner should review the 
report of the psychiatric consultation 
in service and explain an opinion as to 
why the complaints in service are or 
are not linked to the current 
diagnosis.  

e.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
service-connected disabilities, lung 
cancer and residuals of a pilonidal 
cyst, cause or contribute to cause a 
psychiatric disability.  

3.  Thereafter, readjudicate the claim 
for service connection for a 
psychiatric disorder, to include PTSD.  
If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

